IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43914

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 643
                                               )
       Plaintiff-Respondent,                   )   Filed: August 17, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
BRIAN DAVID MARTIN,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Jonathan Medema, District Judge.

       Judgment of conviction and indeterminate sentence of five years for receiving or
       transferring a stolen vehicle and consecutive unified sentence of ten years, with a
       minimum period of confinement of five years, for grand theft, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Brian David Martin pled guilty to one count of receiving or transferring a stolen vehicle,
I.C. § 19-2513, and one count of grand theft, I.C. § 19-2513. In exchange for his guilty plea, an
additional charge was dismissed. The district court sentenced Martin to an indeterminate term of
five years for receiving or transferring a stolen vehicle and a consecutive unified term of ten
years, with a minimum period of confinement of five years, for grand theft. Martin appeals.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Martin’s judgment of conviction and sentences are affirmed.




                                                   2